Citation Nr: 0911460	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right patella osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
left patella osteoarthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the right calcaneus.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the left calcaneus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to December 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2009, the Veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge. A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).
During her February 2009 videoconference hearing, the Veteran 
testified that she participated in a pain management program 
at the Tulsa Institute of Pain on an ongoing basis, including 
as recently as one week prior to her hearing.  (Transcript 
(T.) at page (pg.) 7).  However, the record does not contain 
any current treatment records from such facility.  Indeed, 
the most recent treatment records from that facility 
pertaining to the disabilities on appeal are dated in 
February 2008, more than one year ago.  Likewise, the record 
reflects that the Veteran receives ongoing treatment at the 
Jack C. Montgomery VA Medical Center for her service-
connected bilateral knee and foot disabilities.  However, the 
most current treatment records from such facility are also 
dated more than a year ago, in March 2008.  As such, the 
Board finds the claims should be remanded so that current 
treatment records can obtained and associated with the 
Veteran's claims file.  Such records may be useful in 
adjudicating the Veteran's claims and in ascertaining the 
current severity of her service connected knee and foot 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claims for an increased 
rating for her service-connected 
bilateral knee and bilateral foot 
disabilities, including which evidence, 
if any, the Veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The Veteran should also 
be informed of all relevant diagnostic 
codes (DC) for the disabilities at issue, 
as well as a description of the rating 
formula for all possible schedular 
ratings under that diagnostic code(s).

Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned.

Further, the Veteran should also be 
advised to provide evidence demonstrating 
a worsening of the disability and the 
effect that worsening has on her 
employment and daily life and that should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes based 
on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  

2.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her bilateral knee and 
bilateral foot disabilities since July 
2004.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record, including 
from the Pain Institute of Tulsa.  

3.  All pertinent treatment records from 
VA Medical Centers and Outpatient 
Clinics, including the Jack C. Montgomery 
VA Medical Center should be obtained and 
associated with the Veteran's claims 
file.

4.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




